Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022, that includes a response to the Final Office Action mailed August 25, 2021, has been entered. Claims 1, 28, 30, and 34 have been amended; and claims 35-38 have been newly added. Claims 4, 5, 9-27, 29, and 31-33 have been withdrawn. Claims 1-3, 6-8, 28, 30, and 34-38 are currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 102(a)(1)
Yao does not explicitly disclose “wherein the amount of clay is greater than 5%” as now stipulated in newly amended claim 34. Therefore, the 35 USC 102(a)(1) rejection of claim 34 presented in the Final Office Action mailed August 25, 2021 is hereby withdrawn. 
Claim Objections
Claims 5 and 8 are objected to for the following reasons:
1. Claim 5 contains improper status identification. Claim 5 has previously been withdrawn, and thus should properly be identified accordingly as “withdrawn”. 
2. Claim 8 contains improper status identification. This claim is actually being examined at this time, and thus should not be identified as “withdrawn”. 
the amount of the stabilizing agent approximately”, which is in improper English grammatical format. 
***Applicant is advised that the expression appears to be missing “is” between “agent” and “approximately”. 
Appropriate correction is required.
***Applicant argues that while claim 5 had been withdrawn, Applicant has somehow un-withdrawn it by amending the claim, and although claim 8 was being examined, that Applicant has now withdrawn the claim. This is improper. Applicant is advised that only the Office can withdraw claims. Applicant may cancel claim 8 however. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8, 28, 30, and 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-3, 6-8, 28, 30, and 34 are directed to essentially nothing more than a mixture of natural ingredients which are found in nature. This judicial exception is not integrated into a practical application since the claims are directed merely to the composition and not to a method of using the composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the requisite ingredients, i.e. copper sulfate, (bentonite) clay, sodium bicarbonate, and water, are natural ingredients found in nature, and the further requisite “stabilizing agent” and “thickening agent” also include elements, such as e.g. individual requisite natural ingredients into a form or function that is significantly different from that found in nature.
Applicant contends that “the claimed compositions are eligible for patenting” because they “are directed to one of the four statutory categories of invention” and “the Examiner never states that the mixture itself can be found in nature…that is because it cannot”, and “the resultant nature-based combinations are markedly different from each of those natural ingredients individually” and “it is inconceivable how a mixture of copper sulfate and clay has the same form or function than either copper sulfate or clay on its own”. 
The Examiner, however, would like to refer Applicant to some actual U.S. Supreme Court case law, i.e. the decision in Funk Brothers Seed Co. v. Kalo Inoculant Co. (1948). Specifically, an inoculant for leguminous plants comprising a mixture of Rhizobium californiana and Rhizobium phaseoli was found to be patent-eligible since the combination of the two transformed R. californiana alone such that it was able to infect both lupine and wild indigo, whereas in nature R. californiana is able to infect lupine only. However, other combinations of natural inoculants were found to be patent-ineligible even though the combination itself was deemed not found in nature, because the combination did not transform any of the individual requisite inoculant ingredients into a form or function that is significantly different from that found in nature. Indeed, these combinations of inoculants as a whole provided a set of functions that were not all found in any one of the individual elements alone in isolation. Despite that, these combinations were patent-ineligible. Hence, contrary to Applicant’s assertion, one or 
Applicant now contends that the Rainbow Declaration asserts that “copper ions from the copper sulfate bind to…the clay” in the present composition, and “clay with copper ions bound to it does not exist in nature”.
The Examiner, however, would like to point out the following:
1. As should have been ascertained from the discussion above with respect to the Funk Bros. Supreme Court decision, the question is not whether copper is bound to clay in nature, but rather does clay in nature have the ability to bind copper, or is this characteristic of clay imparted only by the claimed composition?
2. Regardless, Applicant’s argument is not accurate. Indeed, clay with copper ions bound to it does in fact exist in nature (see, for example, “Tenginkai et al. Proc. Indian Acad Sci (Earth Planet Sci). 1991; 100(1): 13-20).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 28, and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 28 provide that the amount of “added water” is 5-50% by volume. Although the original specification and claims disclose that the composition can contain water, and Example 1 contains 21.68 wt% water, as calculated, the original specification and claims do not provide adequate support for the claimed range of 5-50% by volume “added water”.
Claim 8, as amended, now stipulates that the stabilizing agent is present in the amount of “approximately 0.5-5.0 wt%. Applicant has never pointed to where they find support for this limitation in the original specification and claims. The original specification and claims do not expressly disclose or otherwise provide adequate support for the claimed range of 0.5-5 wt% stabilizing agent. 
Claim 34, as now amended, stipulates in a wherein clause that “the amount of clay…is greater than 5%”. Applicant does not point to where specific support for such a limitation exists in the original specification and claims. None can be found. While the original specification and claims appear to provide adequate support for a clay amount of 5-50% by volume, they do not appear to provide adequate support for the much broader range of “greater than 5%”. 
Newly added claim 35 is directed to a composition comprising “about 17 wt% copper sulfate, about 18 wt% clay, about 21 wt% sodium bicarbonate, and about 22 wt% water”. Applicant does not point specifically to where support is exists in the original specification and claims for such a composition, other than to point to “throughout the original specification and examples”, and that somehow they have performed calculations to arrive at these values. Support cannot be found. The original specification and claims do not disclose or otherwise appear to adequately support this specific composition. 
This constitutes new matter. 
Claims 2, 3, 6-8, and 36 depend from claim 1; claim 37 depends from claim 28.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 expressly states that the percentage range is merely an “approximation”, which is inherently indefinite, and one of ordinary skill in the art cannot definitively 
Claim 34, as now amended, stipulates in a wherein clause that “the amount of clay in the composition is greater than 5%”. One of ordinary skill in the art cannot definitively ascertain what the percent is based on (i.e. percent of what?), e.g. weight, volume, moles, etc.
The 35 USC 112(b) rejection of claims 1 and 28 presented in the Final Office Action mailed August 25, 2021 is being withdrawn. Based on Applicant’s explanation in the response filed February 25, 2022, the limitation “added water” is intended to mean the total amount of water in the claimed composition, excluding any water in the clay (i.e. inherently present in the clay component). Therefore, it is hereby noted on the record that the limitation “added water” (currently present in claims 1, 28, 34, and 35), should be interpreted in this manner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-8, 28, 30, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Patent Application Pub. No. 2004/0175433), in view of Mankovitz (U.S. Patent Application Pub. No. 2009/0204187).
Applicant Claims
Applicant’s elected subject matter is directed to a composition (e.g. an antimicrobial composition) comprising copper sulfate, clay, and sodium bicarbonate; wherein the copper sulfate can be copper sulfate pentahydrate, and the clay can be bentonite; wherein the copper sulfate, clay, and sodium bicarbonate are each present in the composition in the amount of 5-50 wt%; and wherein the composition can further comprise 5-50 wt% water or 0.5-5 wt% of a “stabilizing agent” (e.g. xanthan gum), and a thickening agent; wherein the composition e.g. has a “sufficient form holding ability” to treat infections of skin, nails, claws and/or hooves of mammals. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Thomson discloses a composition for the treatment or prevention of hoof infections in mammals comprising e.g. copper sulfate, a clay, xanthan gum, a thickening agent, and water; wherein the composition has a sufficiently viscous consistency that it adheres to the surface of the hoof (i.e. has a “sufficient form holding ability”), the copper sulfate can be present in the amount of e.g. 27% and the clay can be present in the amount of e.g. 15% (i.e. both within the required range of 5-50%), and wherein the xanthan gum can be present in the amount of e.g. 7% (i.e. satisfies the claimed 
Mankovitz discloses a composition for the treatment or prevention of infections and for promoting general health and removal of toxins from a mammalian subject comprising an alkalizing agent and a natural clay, wherein the alkalizing agent can be sodium bicarbonate, and the natural clay can be bentonite, and wherein the composition can have a liquid carrier and can be topically applied to the scalp or skin of the mammal, and wherein the mammal can be e.g. a horse or a cow (i.e. a mammal with hooves) (abstract; paragraphs 0002, 0003, 0005, 0007, 0010, 0012, 0014, 0015, 0021, 0022, 0026, 0029, 0055, 0059; claims 13, 14, 17-19).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Thomson does not explicitly disclose that the composition contains sodium bicarbonate and that the clay is specifically a natural bentonite clay. These deficiencies are cured by the teachings of Mankovitz. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Thomson and Mankovitz, outlined supra, to devise Applicant’s presently claimed composition. 
Thomson discloses a composition for application to the hooves of mammals (e.g. cattle) comprising e.g. copper sulfate, a clay, xanthan gum, a thickening agent, and water; wherein the composition has a sufficiently viscous consistency that it is able to adhere to the surface of the hoof and dry quickly and wherein the composition treats and prevents infections of the hoof. Since Mankovitz discloses that the treatment or prevention of infections and removal of toxins from a mammalian subject (e.g. cattle) can be achieved by administering a composition comprising an alkalizing agent and a natural clay, wherein the alkalizing agent can be sodium bicarbonate, and the natural clay can be bentonite, and further discloses that such a composition can be topically applied to the scalp or skin of a mammal where the composition components work synergistically to treat infections and remove toxins; one of ordinary skill in the art would thus be motivated to further include sodium bicarbonate in the Thomson composition, and to employ natural bentonite clay, with the reasonable expectation that the resulting composition, when topically applied to the skin, nails, claws, and/or hooves of a mammal, will successfully treat or prevent infection and remove toxins from the targeted area of the mammalian subject so as to promote and improve the health and well-being of the mammal. 
Anyone of ordinary skill in the art would readily know that copper sulfate pentahydrate is the most common and universally recognized form of copper sulfate, with the bright blue color. 
Mankovitz discloses that their composition can contain e.g. sodium bicarbonate, bentonite clay, and humic acid, and that the sodium bicarbonate can be present at 1-300 mEq, the clay can be present at 100 mg to 1 g, and the humic acid can be present at 50 mg to 1 g (see paragraphs 0021, 0026, 0038, 0039, and 0045). Hence, for the composition containing e.g. 1 mEq sodium bicarbonate, 100 mg clay, and 50 mg humic acid, and with 1 mEq sodium bicarbonate being equivalent to 84 mg sodium 
Finally, Thomson expressly teaches that their composition preferably contains water as the carrier liquid (see paragraph 0010; claims 15 and 16). Although Thomson exemplifies 85-95% water, and could even be said to “prefer” this amount (see paragraph 0011), Thomson is not strictly limited to this amount of water (see claims 15 and 16). Indeed, Thomson is certainly not limited to the specific examples or even the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and even the non-preferred embodiments. Not only does Thomson more broadly disclose that the amount of water in their composition is not strictly limited to any requisite amount of proportion (i.e. claims 15 and 16), Thomson’s broad teachings go even further, i.e. that the composition should: 
i) have a sufficiently viscous consistency so as to adhere to the hoof surface of a mammal to which it is applied; 
ii) stay adhered to the hoof surface (e.g. not be “liquid” or “runny”); and 
iii) dry as quickly as possible 
(see paragraphs 0005, 0008, 0010, 0039). Clearly, then, the amount or relative proportion of water in the composition is a “results-effective variable”, which can be optimized to achieve the desired viscous consistency and shorten the drying time. 
lower the amount or relative proportion of water in the composition, the more viscous, and for e.g. a given thin layer of the composition applied or painted onto the hoof surface, the lower the amount or relative proportion of water, and thus the more viscous the composition, the more likely the composition is to adhere to the hoof surface (e.g. to be less “runny”), and the shorter the drying time (i.e. since there is relatively less water). Hence, by optimizing the proportion of water to achieve these ends according to the teachings of Thomson, one of ordinary skill in the art would thus arrive at a composition comprising 5-50 wt% water. This is not a patentable advance, but rather the work of the ordinary mechanic in the art, with predictable results.
Putting all the pieces discussed above together, one of ordinary skill in the art would thus arrive at a composition comprising e.g. 27 wt% copper sulfate, 15 wt% bentonite, 36 wt% sodium bicarbonate, and 22 wt% water (for a total of 100%). This is not patentably distinct from claim 35, i.e. about 17 wt% copper sulfate, about 18 wt% clay, about 21 wt% sodium bicarbonate, and about 22 wt% water. Furthermore, one of ordinary skill in the art would know that the density of copper sulfate, bentonite, sodium bicarbonate, and water is about 3.6 g/ml, 1.5 g/ml, 2.2 g/ml, and 1 g/ml, respectively. Hence, the equivalent volumes would thus be 7.5 ml copper sulfate, 10 ml bentonite, 16 ml sodium bicarbonate, and 22 ml water, with the corresponding volume percentages being 13 vol% copper sulfate, 18 vol% bentonite, 29 vol% sodium bicarbonate, and 40 vol% water, which values are well within the claimed ranges. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 25, 2022 reiterate the same arguments previously presented and addressed as follows: 
i) Applicant contends that “a person of ordinary skill in the art would not be motivated to add an alkalizing agent to the composition disclosed in Thomson”
The Examiner, however, would like to point out the following:
1. Applicant does not appear to even understand the basis of the prior art rejection at issue here. In stark contrast to Applicant’s assertion, the prior art rejection is not premised on one having “to choose an alkalizing agent over any one of a spore-forming bacteria, clay, one or more humic acids and/or fulvic acids”. Rather, Mankowitz, the secondary reference, teaches that soil-based components, such as e.g. clay, are “believed to be most active to bind and retain toxins…in a neutral or alkaline environment”. The alkalizing agent, such as e.g. sodium bicarbonate, is included for promoting the neutral or alkaline pH at which e.g. clay is optimally able to bind and retain toxins, which toxins “impair health and contribute to disease in humans and 
2. Thomson, the primary reference, discloses a composition for treating a disease affecting the hoof of an animal, including e.g. a horse, comprising an active and a colloid former, wherein the colloid former can include e.g. clay. Thomson describes the role of the colloid former, e.g. clay, to “increase both the viscosity of the composition and its adhesive properties. In view of Mankowitz, however, one of ordinary skill in the art would be motivated to further include an alkalizing agent, e.g., sodium bicarbonate, in the Thomson composition, to impart a third key function to the clay component, i.e. to bind and retain toxins that impair health and contribute to disease. 
3. Hence, in stark contrast to Applicants assertion that “POSA would not expect any added benefits by adding sodium bicarbonate to the Thomson formulation…especially given the limited role the sodium bicarbonate plays in the compositions disclosed in Mankowitz”, one of ordinary skill would most certainly see that the complete opposite is in fact true, that because the alkalizing agent plays a key role in promoting the toxin biding and retaining properties of soil-based components such as clay, which toxins impair health and contribute to disease, one would most certainly be motivated to include the alkalizing agent in Thomson’s composition, which contains clay and is intended to treat disease and promote health, for the key advantage of facilitating the clay component to bind and retain toxins to thus help treat the disease and promote health. Further, on the specific issue of microbial infections, anyone of ordinary skill in the art would immediately recognize that many pathogens 
4. In stark contrast to Applicant’s repeated assertions, Mankowitz is clearly and most certainly not limited to urine, or even to oral administration. Mankowitz expressly discloses topical applications as well. 
5. Applicant appears to contradict their own arguments and there is a lack of an articulate, well-delineated position. On the one hand, Applicant asserts that the alkalizing agent, e.g. sodium bicarbonate, has a limited and disposable role and would be of little benefit. Yet, on the other hand, Applicant admits they agree with the Examiner that “the purpose of the sodium bicarbonate is to create a pH neutral or alkaline environment in which the spore-forming bacteria, clay, and fulvic acid/or humic acid are believed to be most active to bind and retain toxins”, which, as just explained, is the key ground on which the prior art rejection is based. 
ii) Applicant contends that “the amount of water in Thomson is limited and is not a results-effective variable”. 

1. First, Thomson is not limited to the specific examples or even to the preferred embodiments, and these do not constitute a “teaching away” from the broader disclosure and the non-preferred embodiments. Thomson expressly teaches that their composition preferably contains water as the carrier liquid (see paragraph 0010; claims 15 and 16). Although Thomson exemplifies 85-95% water, and could even be said to “prefer” this amount (see paragraph 0011). Thomson is not strictly limited to this amount of water (see claims 15 and 16, which do not limit the proportion or amount of water).
2. More broadly, however, Thomson teaches the composition should have a sufficiently viscous consistency (i.e. sufficient “thickness”) so as to adhere to the hoof surface of a mammal to which it is applied, and to stay there (e.g. not be “runny”), and dry as quickly as possible (see paragraphs 0005, 0008, 0010, 0039). Clearly, then, the amount or relative proportion of water in the composition is a “results-effective variable”, which can be optimized to achieve the desired viscous consistency and shorten the drying time. Clearly, one of ordinary skill in the art would, without a doubt, immediately recognize that the lower the amount or relative proportion of water in the composition, the more viscous, and for e.g. a given thin layer of the composition applied or painted onto the hoof surface, the lower the amount or relative proportion of water, and thus the more viscous the composition, the more likely the composition is to adhere to the hoof surface (e.g. to be less “runny”), and the shorter the drying time (i.e. since there is relatively less water). Hence, by optimizing the proportion of water to achieve these ends according to the teachings of Thomson, one of ordinary skill in the art would thus 
3. Applicant’s remarks appear to support the Examiner’s position.  Applicant also recognizes that while Thomson prefers 85-95% water, Thomson also teaches that the composition should be as viscous as possible to optimally adhere to the hoof, and to dry as fast as possible upon application to the hoof. Applicant further recognizes, as one of ordinary skill in the art certainly would as well, that the compositions containing Thomson’s preferred amount of water take 10 minutes to dry, which, as Applicant points out, is “a long time to have an animal stand stationary on a concrete floor”. Applicant thus agrees with the basis of the prior art rejection that “a POSA would look to develop a composition that… requires no drying time…so that the animals can be immediately returned to their normal living environments”. Obviously, this can be accomplished by adjusting the relative proportion of water to thus optimally achieve a viscosity of the composition that will enable the composition to better adhere to the hoof, and to shorten the drying time, and this could most certainly be accomplished by any ordinary mechanic in the art in following the express objectives of Thomson. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/DAVID BROWE/Primary Examiner, Art Unit 1617